DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) and species A (Fig. 3)  in the reply filed on 04/26/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden to examine all the claims.  Applicant’s argument is persuasive. Therefore, restriction requirement of 04/15/2022 is withdrawn.
In view of above, no claims are withdrawn from consideration.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The closest prior art or record is WO-2018/095471 (WO-471). 
Regarding claim 1, WO-471 discloses a collet chuck (2) (which also is a load measuring arrangement, see the description below). The chuck has a housing (6) (a clamping cylinder, only partially shown in Fig. 1, para. 6, p. 7, translation, filed in the IDS dated 04/19/2019). The housing has a pocket (as partially seen in Fig. 1, the internal cylindrical hole of the clamping cylinder 6). The pocket has a first portion and a second portion (two adjacent portions of the cylindrical hole). A first clamp member (4b) has a first groove (the internal concaved wall potion) that extends between two opposite surface portions of the first clamp member. A second clamp member (4a) has a second groove (the internal concaved wall potion) that extends between two opposite surface portions of the second clamp member. The first clamp member and the second clamp member are configured to be arranged next to each other, and disposed in the first portion of the pocket (the cylindrical internal hole of the cylinder 6) such that the first groove and the second groove together forms a receiving portion (partially). A load measurement device (14a) (force transducer, Figs. 1 and 3, paragraphs 3-4, p. 8, and last paragraph on p. 5, translation) is disposed inside the second clamp member such that a load-responsive portion (34) of the load measurement device is configured to be in contact with the second clamp member.
However, WO-471 does not disclose (1) the load measurement device 14a is disposed next to the second clamp member in the second portion of the pocket such that a load-responsive portion of the load measurement device is configured to be in contact with the second clamp member, and (2) the first clamp member is pushed outwards against a wall of the first portion of the pocket and the second clamp member is pushed outwards against the load-responsive portion when the receiving portion receives the collet assembly.
 Regarding claim 12, similarly, WO-471 does not disclose (1) the load measurement device 14a is disposed next to the second clamp member in the second portion of the pocket such that a load-responsive portion of the load measurement device is configured to be in contact with the second clamp member, and (2) the second clamp member is pushed outwards against the load-responsive portion when the receiving portion receives the collet assembly.
Regarding claim 20, WO-471 discloses a method of assembling a load measuring arrangement, the method comprising: arranging a first clamp member (4b) and a second clamp member (4a) next to each other in a first portion of a pocket (cylindrical hole) of a housing (6) such that a first groove (an inner concaved wall) in the first clamp member and a second groove (an inner concaved wall) in the second clamp member together forms a receiving portion.
However, WO-471 does not disclose the method including (1) disposing a load measurement device (14a) next to the second clamp member in a second portion of the pocket of the housing such that a load-responsive portion of the load measurement device is in contact with the second clamp member, and (2) the second clamp member is pushed outwards against the load-responsive portion when the receiving portion receives a collet assembly.
 Other prior art of record, alone or in combination, also does not teach every limitation of either one of the independent claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722